Citation Nr: 0732110	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-26 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Basic legal entitlement to nonservice-connected pension 
benefits.  

2.  Entitlement to service connection for vision impairment 
and fungal infection of the left eye, to include as secondary 
to a service-connected facial scar proximate to the left eye.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the Philippine Commonwealth 
Army from November 1941 to April 1942 and from August 1945 to 
January 1946.  He has verified status as a prisoner of war 
(POW) of the Imperial Japanese forces for approximately one 
week, from April 10, 1942 to April 16, 1942.  
	
This matter comes before the Board of Veterans' Appeals 
(Board) from January 2003 and June 2004 rating decisions, and 
a February 2004 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 

Service connection and a noncompensable rating are in effect 
for a shell fragment wound scar near the left eye.  The RO 
initially considered the veteran's current claim as one for 
an increased (compensable) rating for the scar; however, upon 
review by the Board in June 2006, the issue was clarified to 
be a claim for service connection for a left eye disability, 
to include visual impairment and a fungal infection, to 
include as secondary to service-connected residuals of a 
shell fragment wound in the left facial area.  Pursuant to 
the Board's remand order at that time, the RO issued a 
statement of the case addressing the claim for service 
connection.  All required actions have been taken.  

The issue entitlement to service connection for vision 
impairment and fungal infection of the left eye, to include 
as secondary to a service-connected facial scar proximate to 
the left eye  of addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have the requisite service to qualify 
for nonservice-connected pension benefits.  





CONCLUSION OF LAW

Basic eligibility for nonservice-connected pension benefits 
is not established. 38 U.S.C.A. §§ 101, 1521, 5103, 5103A, 
5106; 5107; 38 C.F.R. §§ 3.102, 3.159, 3.3(a)(3), 3.203, 
3.40, 3.41 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a February 2004 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was informed of the legal 
requirements for entitlement to pension in the contents of 
this letter.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
see Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran did not initially receive notice that was fully 
compliant with VA's duty to assist, as the denial letter was 
the first issuance of the legal requirements necessary for 
entitlement to pension.  However, with the dispatch of the 
February 2004 pension decision letter and subsequent issuance 
of the February 2007 statement of the case, any defect with 
regard to notification was cured by a subsequent 
readjudication.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).
  
With respect to the Dingess requirements, the issue decided 
herein is eligibility for nonservice-connected pension rather 
than entitlement to service connection or for an increased 
rating.  The veteran was notified of the evidence necessary 
to establish an effective date of award should his claim be 
granted; however, such notice was after the RO's initial 
denial.  The Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Veterans Court (Court of Appeals for 
Veterans Claims), the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for basic eligibility to VA pension.  Thus, 
any question as to timing of notification for the rating or 
effective date to be assigned is moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Under this circumstance, any 
prejudice raised by the failure to provide notice of the 
Dingess requirements is rebutted.

The veteran was furnished an appropriate statement of the 
case and the VCAA letter that he received included notice of 
what information or evidence was necessary to substantiate 
his claim for eligibility to pension.  The veteran has been 
provided the opportunity to respond to VA correspondence and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence.  Furthermore, the veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  While the 
veteran does not have the burden of demonstrating prejudice, 
it is  pertinent to note that the evidence does not show, nor 
does the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing service records.  As the issue 
decided herein is eligibility for nonservice-connected 
pension benefits, there is no duty to provide an examination 
or medical opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Eligibility for Pension

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable. 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). The term "active 
military, naval, or air service" includes active duty. 38 
U.S.C.A. § 106. "Active duty" is defined as full-time duty in 
the Armed Forces, which consists the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including 
their Reserve components. 38 C.F.R. § 3.1, 3.6(a), (b).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits. All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period. This 
provision does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190. 38 
C.F.R. § 3.40(b).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges, or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death; and 
burial benefits. 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Based upon the foregoing laws and regulations, persons with 
service in the Philippine Commonwealth Army, U.S. Armed 
Forces, Far East, including the recognized guerrillas, or 
service with the new Philippine Scouts under Public Law 190, 
79th Congress, shall not be deemed to have been in active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to non-service-
connected disability or death pension.  See 38 U.S.C.A. § 
107; 38 C.F.R. § 3.40(b), (c), (d).

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct. This statute is further 
elaborated under 38 C.F.R. § 3.3. This regulation provides 
that basic entitlement to pension exists if a veteran served 
in the active military, naval, or air service for 90 days or 
more during a period of war; or served in the active 
military, naval, or air service during a period of war and 
was discharged or released from such service for a service-
connected disability; or served in the active military, 
naval, or air service for a period of 90 consecutive days or 
more and such period began or ended during a period of war; 
or served in the active military, naval, or air service for 
an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war. 38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Analysis

The veteran's military service included active service with 
the Philippine Commonwealth Army from November 1941 to April 
1942 and with the Regular Philippine Army from August 1945 to 
January 1946.  This service is verified by the Department of 
the Army, and includes recognized POW status between April 
10, 1942 and April 16, 1942.   The record does not indicate 
that the veteran had any service in the United States Army, 
Navy, Air Force, Marine Corps, or Coast Guard, in either an 
active or reserve capacity.  

Based on the fact that the veteran's sole military service 
was with Philippine Forces organized under American command, 
the basic service requirements for eligibility to pension 
have not been met.  The Board recognizes the service given by 
the veteran during the Second World War, but cannot go beyond 
the laws and regulations governing eligibility and payment of 
pension benefits.  The Board observes that in this case it is 
neither shown nor alleged that the appellant had any 
additional active service other than that which has already 
been certified by the service department.  The controlling 
regulation, 38 C.F.R. § 3.203, makes this determination 
binding; and the Court has held that a service department 
determination as to whether or not an individual had 
qualifying service is binding on VA.  See Duro v. Derwinski, 
2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115 
(1993).  Here, the appellant has provided no evidence that 
would warrant a request for recertification of his service.  
See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  As such, 
he is not eligible for VA pension, and his claim must be 
denied.  


ORDER

Basic eligibility for entitlement to nonservice-connected 
pension is denied.  


REMAND

The veteran contends, in essence, that he developed a visual 
impairment and a fungal infection in his left eye secondary 
to his service-connected residuals of a shell fragment wound 
near the same eye.  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).  When aggravation of 
a veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). Effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to implement 
the holding in Allen, supra for secondary service connection 
on the basis of the aggravation of a nonservice-connected 
disorder by service-connected disability.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  

The record does not contain a medical opinion which addresses 
whether the veteran's service-connected residuals of a shell 
fragment wound near the left eye caused or aggravated a left 
eye disorder, to include decreased visual acuity.  Under 
these circumstances, an examination that includes such an 
opinion is warranted.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007); see also, e.g., 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2006).

2.  Notify the veteran of the amendment to 
38 C.F.R. § 3.310, effective October 10, 
2006, for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on 
the basis of the aggravation of a 
nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

3.  Schedule the veteran for a VA eye 
examination for the purposes of 
determining the nature, approximate onset 
date and etiology of any disorder of the 
left eye that may be present, to include 
visual impairment and a recurrent or 
residuals of a fungal infection.  The 
claims file and a copy of this remand must 
be made available to the examiner for his 
or her review.  Following a review of the 
relevant evidence in the claims file, the 
clinical evaluation and any tests that are 
deemed necessary, the examiner is asked to 
provide an opinion on the following:  

Is it at least as likely as not (50 
percent or greater probability) that 
any left eye disability that is 
currently present was caused or 
aggravated by the veteran' service-
connected residuals of a shell 
fragment wound on the left side of 
the face, to include any retained 
metallic fragments that may be 
present.   

Additionally, the examiner is asked 
to determine if any non-congenital 
eye disability began during service 
or is causally linked to any 
incident of or finding recorded 
during service, to include the shell 
fragment wound.

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
or aggravation as to find against 
causation or aggravation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The clinician is also informed that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

If it is determined that a left eye 
disability was aggravated by the 
veteran's residuals of a shell 
fragment wound near the left eye, to 
the extent possible, the examiner is 
requested to provide an opinion as 
to approximate baseline level of 
severity of the left eye disability 
before the onset of aggravation.

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

4.  After completion to the extent 
possible of the directed development, re-
adjudicate the veteran's claim.  If the 
claim remains denied, issue an 
appropriate supplemental statement of the 
case and forward the case to the Board 
for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


